Citation Nr: 0506797	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for loss of ramus.

2.  Entitlement to service connection for loss of coronoid 
process.

3.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a cystectomy of the right mandible 
with paresthesia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1999, a 
statement of the case was issued in May 1999, and a 
substantive appeal was received in June 1999.  

In October 1999, the veteran submitted a claim for an 
increased rating for his service-connected bronchial asthma.  
The issue is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The veteran does not experience loss of ramus.

2.  The veteran does not experience loss of coronoid process.

3.  The veteran's service-connected post-operative residuals 
of a cystectomy of the right mandible is manifested by 
paresthesia and hypesthesia and pain which is productive of 
no more than incomplete moderate paralysis of the ninth 
cranial nerve.  


CONCLUSIONS OF LAW

1.  Loss of ramus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Loss of coronoid process was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
post-operative residuals of a cystectomy of the right 
mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 9905-8409 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection as well as the 
requirements for an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a letter dated in July 2003 effectively furnished 
notice to the veteran of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the July 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.


Factual Background

The service medical records reveal that in September 1974, a 
cystectomy of the right mandibular angle, body and ascending 
ramus was conducted.  It was noted that a jaw X-ray revealed 
a large multilocular lesion of the right mandibular angle 
body and ascending ramus.  There were no post-operative 
complications and the veteran was discharged back to active 
duty.  An August 1974 X-ray was interpreted as revealing a 6 
1/2 centimeter lesion of the right mandible which extended to 
the base of the coronoid process but not into the condylar 
process.  

In November 1994, the veteran submitted a claim of 
entitlement, in part, for a mandibular tumor with loss of 
sensation.  

In March 1995, the RO granted service connection for a scar, 
status post cystectomy of the right mandible and assigned a 
non-compensable evaluation.  

In April 1996, an oral surgeon wrote that he was contacted by 
the veteran for an opinion regarding a surgical procedure the 
author conducted in 1974.  The author reported that he did 
not have any medical records but did remember the procedure.  
The procedure consisted of the surgical removal of tooth #32 
and an associated dentigerous cyst.  The surgery was 
uneventful and post-operative recovery was benign.  The 
author wrote that the veteran reported that he had a very 
minimal altered sensation of the right mental nerve and right 
long bucca nerve.  The author noted that the surgical 
procedure could result in altered sensation but in most 
instances, full sensation returned in 6 to 8 weeks.  Rarely, 
altered sensation remained in a minor degree.  

In a document received in May 1996, the veteran reported that 
he had to chew on the left side of his mouth due to his 
dental surgery or else he experienced pain and tenderness.  
He also reported the presence of numbness in the right lower 
gum and skin areas.  Cold temperatures also caused discomfort 
on the right lower side with pain and tenderness since the 
surgery.  He claimed limitation of jaw function and loss of 
sensation in the gum.  

In May 1996, a private dentist reported that he had been 
treating the veteran since May of 1977.  Since that time, the 
veteran had been consistently reporting an abnormal sensation 
on the lower right side of his mouth, lip, jaw and face, 
accompanied by difficulty chewing and cold sensitivity.  All 
the symptoms had persisted with the same degree of intensity 
and severity for 20 years.  The dentist noted that the 
veteran's medical and dental history was unremarkable with 
the exception of the surgical excision of an odontogenic cyst 
in the right second and third molar region of the mandible.  
The diagnosis was partial anesthesia, or hyperesthesia of the 
right inferior alveolar nerve, secondary to oral surgery in 
the region.  The chronic chewing problem could result in 
balance problems and overuse of the left temporomandibular 
joints.  

In October 1996, the veteran testified that he had pain and 
tenderness as well as sensitivity to cold which he associated 
with his mandibular cystectomy.  He reported that he was 
unable to chew on his left side.  The area was painful to the 
touch.  

In August 1997, the RO granted an increased rating to 10 
percent for the service-connected disability.  The RO 
determined that the symptomalogy was closely equivalent to 
neuralgia.

In September 1998, the veteran submitted a claim of 
entitlement to service connection for loss of the ramus and 
loss of the coronoid process as a result of the September 
1974 oral surgery.  He argued that the lesion which was 
removed was lytic which destroyed the interior of the ramus 
and coronoid process.  

On VA dental examination in December 1998, the veteran 
reported that he experienced paresthesia in the right lip and 
gum tissue since oral surgery in September 1974.  The 
paresthesia had become considerably less but he still had 
paresthesia in that area.  The veteran was not aware of any 
other limitation of function as a result of his surgery.  
Physical examination revealed no limitation of movement.  The 
veteran could open his mouth in excess of 40 millimeters and 
could move his jaw laterally.  There was no crepitus, 
popping, pain or discomfort in the joints when opening and 
closing his mouth.  The examiner found that the veteran had 
excellent oral health and was suffering from no detectable 
deficit as a result of the surgery to remove the dentigerous 
cyst on the right side of the jaw.  The veteran did have some 
residual paresthesia to the area which is supplied by the 
mandibular nerve which passes through the area where the cyst 
was removed.  

At the time of a VA examination in April 2000, the veteran 
informed the examiner that he should be compensated for the 
loss his ramus and coronoid process which was the result of a 
September 1974 removal of a cyst and for the subsequent 
paresthesia/hyperesthesia that persisted since that time.  
Physical examination revealed that inter-incisal opening was 
41 millimeters and lateral excursive movements were 12 mm to 
the right and 11 mm to the left.  The veteran was able to 
move his mandible freely without any temporomandibular joint 
popping/clicking or crepitus.  X-rays were interpreted as 
revealing that the site of the cyst removal had healed very 
well.  There did not appear to be any loss of mandibular bone 
and the coronoid process and the ramus appeared fully intact.  
The trabecular bone of the right mandibular surgical site 
appeared very similar to that on the left.  There was no 
unusual radiolucencies or radiopacities.  The assessment from 
the examiner was that the veteran's assertion that he 
suffered a loss of a portion of his mandible was not 
supported by oral or radiographic examination.  

On VA cranial nerves examination in April 2000, the veteran 
complained of significant paresthesia along the bucca and 
dermal surface of his skin following a September 1974 
surgical procedure.  Over the years, the symptoms had 
actually improved.  At the time of the examination, the 
veteran reported that numbness was uncomfortable and that the 
numbness hurt when he chewed.  Physical examination revealed 
that the area of paresthesia involved the skin inside the 
mouth located around the chin and extending posteriorly.  The 
tongue was not affected.  The examiner thought the veteran 
was correct when he referenced an injury to the inferior 
alveolar nerve.  The examiner opined that the veteran's 
symptoms and complaints were more likely than not, consistent 
with an injury to that nerve.  There were no other injuries 
to any cranial nerves.  



Entitlement to a rating in excess of 10 percent for post-
operative residuals of a cystectomy of the right mandible 
with paresthesia.

Criteria and analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative residuals of 
a cystectomy of the right mandible with paresthesia warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Rating by analogy permits application of a diagnostic code in 
which the function affected and the anatomical localization 
and symptomatology are closely analogous, without conjectural 
analogy.  38 C.F.R. § 4.20. 

The veteran's service-connected post-operative residuals of a 
cystectomy of the right mandible with paresthesia has been 
rated by the RO under the provisions of Diagnostic Codes 
9905-8409.  

Diagnostic Code 8409 provides the rating criteria for 
evaluation of neuritis of the ninth (glossopharyngeal) 
cranial nerve.  This indicates that the disability is to 
evaluated under Diagnostic Code 8209.  Under this code, a 30 
percent rating is warranted for complete paralysis of the 
ninth cranial nerve, a 20 percent rating is warranted for 
severe incomplete paralysis, and a 10 percent rating is 
warranted for moderate incomplete paralysis.  Evaluation 
depends upon the relative loss of ordinary sensation in the 
mucous membrane of the pharynx, fauces and tonsils.  

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

The Board finds an increased rating is not warranted when the 
service-connected disability is evaluated under Diagnostic 
Code 8409.  The evidence of record demonstrates that the 
residuals of the cystectomy of the right mandible are 
manifested primarily by disturbance in sensation including 
some pain.  The Board notes the altered sensation had been 
described as minimal in April 1996.  At the time of the 
December 1998 VA examination, the problem reported by the 
veteran was paresthesia only.  He indicated that his 
paresthesia had become considerably less at that time.  At 
the time of the April 2000 VA dental examination, the 
veteran's main complaint was paresthesia/hyperesthesia.  At 
the time of the April 2000 cranial nerve examination, the 
main complaint was numbness and pain on chewing.  It was 
further reported that the symptoms had actually improved over 
time.  The Board finds this symptomatology to be equivalent 
to no more than a moderate, incomplete paralysis of the ninth 
cranial nerve.  Other than sensory disturbance, no other 
disability has been linked to the residuals of the cystectomy 
of the right mandible.  The veteran's tongue is not affected.  

The Board notes the RO has characterized the service-
connected disability as being equivalent to neuralgia.  
"Neuralgia" is defined as pain extending along the course of 
one or more nerves.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, at 1127 (27th ed. 1994).  "Neuritis" is defined 
as inflammation of a nerve, pain and tenderness, anesthesia 
and paresthesias, paralysis, wasting, and disappearance of 
the reflexes.  Id. at 1126.  Regardless of the 
characterization of the disability as neuralgia or neuritis, 
the symptomatology manifested does not rise to a level of 
severe incomplete paralysis.  The altered sensation was 
described as minimal in April 1996 and the other evidence of 
record has indicated that the symptomatology has decreased 
with time.  The Board finds this evidence supports a finding 
that the disability is relatively mild in nature.  

A compensable rating is not warranted when the service-
connected disability is evaluated under Diagnostic Code 9905.  
Diagnostic Code 9905 provides the rating criteria for 
evaluation of limitation of motion of temporomandibular 
articulation.  Under this Diagnostic Code, a range of lateral 
excursion of zero to 4 mm. warrants a 10 percent rating.  An 
inter-incisal range of 31 to 40 mm. warrants a 10 percent 
rating.  A 20 percent rating is warranted for an inter-
incisal range of 21 to 30 mm.  An inter-incisal range of 11 
to 20 mm. warrants a 30 percent rating.  An inter-incisal 
range of zero to 10 millimeters warrants a 40 percent rating.  
It is noted that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  The evidence of record obtained at the time of 
the VA examinations conducted in December 1998 and April 2000 
demonstrate that the veteran does not meet the criteria for 
an increased rating under Diagnostic Code 9905.  At the time 
of the most recent VA examination, the intercisal opening was 
determined to be 41 millimeters and the lateral excursion was 
12 millimeters to the right and 11 millimeters to the left.  

The veteran has argued that, as a result of the cystectomy in 
1974, he has lost his ramus and coronoid process.  Diagnostic 
Codes 9906 and 9907 provide the rating criteria for 
evaluation for the loss of the ramus.  Diagnostic Code 9909 
provides the rating criteria for evaluation of loss of the 
coronoid process.  The Board finds the preponderance of the 
evidence does not support a grant of an increased rating 
based on Diagnostic Codes 9906, 9907 or 9909.  

The Board notes the veteran is an ophthalmologist and his 
opinion as to the existence and extent of the residuals of 
the September 1974 cystectomy is to be accorded some 
probative weight based on his medical background.  The 
veteran has argued that he actually did experience the loss 
of part of the ramus and the coronoid process based on the 
fact that the ramus and coronoid process were destroyed by a 
lytic process.  He also argued that the area of cyst removal 
had been filled in with scar tissue thus demonstrating the 
loss of part of the mandible.  The Board finds, however, that 
greater probative weight is to be accorded the examiner who 
performed the April 2000 VA examination as it was conducted 
by a doctor of dental surgery and based on objective 
documentation included in X-rays.  The dentist who conducted 
the April 2000 VA examination concluded that the veteran did 
not experience any loss of a portion of his mandible 
including the ramus and coronoid process.  This conclusion 
was based on physical examination and X-ray examination.  The 
Board finds greater probative weight is be accorded the VA 
dentist's opinion, based on the specialized training he has 
received, which is backed up by objective evidence in the 
form of X-rays which demonstrates that the veteran does not 
currently experience any loss of the ramus or coronoid 
process which is due to the service-connected to the post-
operative residuals of the cystectomy of the right mandible.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection analysis

The veteran, who is an ophthalmologist, has argued that 
surgery performed in September 1974 to remove a dentigerous 
cyst in the right mandible resulted in the loss of loss of 
ramus and coronoid process.  He references service medical 
records which demonstrate that a lytic process destroyed a 6 
1/2 X 3 centimeter area of his ramus and coronoid process in 
the right mandible.  He has also quoted Stedman's Medical 
Dictionary as defining a lytic process as a osteolytic 
process of softening, absorption or destruction of bony 
tissue and argued that a destructive process means that there 
was a loss of tissue which meets the diagnostic criteria 
included in Diagnostic Codes 9902, 9906, 9907, and 9909.  The 
veteran has also argued that, while the mandible appeared 
intact to the examiner who conducted the April 2000 VA 
examination, there was actual loss of ramus and coronoid 
process present in September 1974 but this loss was 
subsequently filled in with scar tissue and normal tissue.  

The Board finds that service connection is not warranted for 
loss of ramus and for loss of coronoid process because, as 
noted above, the preponderance of the evidence demonstrates 
that there is no loss of ramus or coronoid process or any 
other part of the veteran's mandible.  In April 2000, a VA 
dentist examined the veteran and the results of X-ray 
examination of his jaw.  The dentist affirmatively determined 
that the veteran did not lose part of his mandible.  The 
Board notes the VA dentist was specifically informed by the 
veteran of the alleged loss and the VA examination was 
conducted specifically to determine if the veteran did 
experience any loss of his ramus or coronoid process.  The 
findings of that examination do not support the veteran's 
contention.  The Board finds greater probative weight is be 
accorded the VA dentist's opinion, based on the specialized 
training he has received, which is backed up by objective 
evidence in the form of X-rays which demonstrates that the 
veteran does not currently experience any loss of the ramus 
or coronoid process which is due to the service-connected to 
the post-operative residuals of the cystectomy of the right 
mandible.  The preponderance of the competent evidence is 
against the veteran's service connection claims, and the 
provisions of 38 U.S.C.A. § 5107(b) are therefore not for 
application. 

Conclusion

The Board acknowledges that veteran's contention that the 
rating criteria applied by VA to his disability are outdated 
and do not adequately contemplate the level of disability in 
his case.  Although, the Board understands the veteran's 
assertions in this regard, the Board is bound to apply VA 
regulations.  38 U.S.C.A. § 7104(c).  The underlying 
questions in this case are clearly medical in nature, and the 
Board is not competent to render medical diagnoses or medical 
opinions.  In such a case, the Board must rely on the 
findings and opinions of medical personnel.  For reasons 
explained above, the Board has found that the preponderance 
of the competent evidence in this case is against the 
veteran's claims. 


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


